GrlEG-ERICH, J.
It is essential to the jurisdiction of the court, in proceedings for the discharge of an imprisoned judgment debtor from imprisonment, that the papers upon which the application is founded should conform with exactness to the provisions of the statute. People v. Bancker, 5 N. Y. 106; People v. Brooks, 40 How. Pr. 165; Bullymore v. Cooper, 46 N. Y. 236; Shaffer v. Riseley, 114 N. Y. 23, 20 N. E. 630; Bish. Insolv. (2d Ed.) p. 87. The Code requires that the petitioner must annex to his petition, and present therewith, “a schedule containing a just and true account of all his property, and of all charges affecting the same, as the property and charges existed at the time when he was first imprisoned, and, also, as they exist at the time when the petition is prepared.” Code Civ. Proc. § 2203. Before the court can direct an assignment it must be satisfied “that the petition and schedule are cor*993rect, and that the petitioner’s proceedings are just and fair.’7 Id. § 2208. The petition herein is accompanied by an account of the prisoner’s property, and the charges affecting the same, at the time when he was first imprisoned. There is also annexed the following statement: “(3) A just and true statement of all my properly and charges affecting it as it existed at the time my petition was prepared, to wit, March 6th, 1894. There has been no substantial change in the condition of my property since I was first imprisoned.” This is the only statement contained in the moving papers relating to the prisoner’s property at the time of preparing the petition, and, in my opinion, it wholly fails to comply with the requirements of the provisions of the Code above-cited. Such is not the “just and true account” contemplated by the statute. The facts, not the mere conclusion from facts, must be set forth, in order that the court may determine whether the schedule is correct, and whether the petitioner’s proceedings are just and fair. Ho facts in this regard having been presented, I am unable to determine whether the assertion of the prisoner that there has been no material change in the condition of his property since he was imprisoned be true or false. Application denied, with leave to renew on sufficient papers.